Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 1 of 13 PageID #: 1048




                               16-CV-3977 (FB)(JO)

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK



                               JEFFREY THEODAT,

                                                                          Plaintiff,

                                                     -against-

                               DETECTIVE JOEL CROOMS AND                  POLICE
                               OFFICER CHRISTOPHER MCDONALD,

                                                                         Defendants.



                               REPLY MEMORANDUM OF LAW IN FURTHER
                               SUPPORT OF DEFENDANTS’ POST-TRIAL
                               MOTION FOR JUDGMENT AS A MATTER OF
                               LAW PURSUANT TO FED. R. CIV. P. 50; MOTION
                               FOR A NEW TRIAL PURSUANT TO FED. R. CIV.
                               P. 59; AND MOTION FOR REMITTITUR


                                             ZACHARY W. CARTER
                                    Corporation Counsel of the City of New York
                                        Attorney for Defendants
                                        100 Church Street
                                        New York, New York 10007

                                         Of Counsel: Philip R. DePaul
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 2 of 13 PageID #: 1049



                                                    TABLE OF CONTENTS

 ARGUMENT .................................................................................................................................. 1

                      POINT I .................................................................................................................. 1

                                 DETECTIVE CROOMS IS ENTITLED TO A
                                 NEW TRIAL ............................................................................................... 1

                      POINT II ................................................................................................................. 6

                                 OFFICER MCDONALD IS ENTITLED TO
                                 JUDGMENT AS A MATTER OF LAW ................................................... 6

                      POINT III ................................................................................................................ 8

                                 THE    JURY’S            COMPENSATORY                           AND
                                 PUNITIVE DAMAGES AWARDS SHOULD BE
                                 REDUCED .................................................................................................. 8

 CONCLUSION ............................................................................................................................. 11
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 3 of 13 PageID #: 1050



                                                  ARGUMENT

                                                      POINT I

                            DETECTIVE CROOMS IS ENTITLED TO A
                            NEW TRIAL

 A.       Detective Joel Crooms Met his Burden and Established Probable Cause to Arrest.

                   Detective Crooms was not required to show that there was probable cause for

 only those crimes with which plaintiff was charged. In fact, Detective Crooms was only required

 to establish that there was probable cause to arrest for any offense—regardless of whether

 plaintiff was charged with it. Devenpeck v. Alford, 543 U.S. 146, 152-153 (2004).

                   As stated above, in order to meet his burden, Detective Crooms was only required

 to demonstrate that there was probable cause to arrest plaintiff on May 25, 2019 for any crime.

 Detective Crooms met that burden because, at a minimum, there was probable cause to arrest

 plaintiff for unlawful possession of marijuana (N.Y. PEN. LAW § 221.05) and littering (N.Y. CITY

 ADMIN. CODE § 16-118(a)). In his opposition, Plaintiff incorrectly argues that the only evidence

 to support defendants’ version of events was Detective Crooms’ testimony; the record, however,

 demonstrates that even if the jury chose to disregard the detective’s testimony,1 there was both

 physical (the marijuana) and documentary (the Arrest Report, the Marijuana Field Test, the

 Property Voucher, the Desk Appearance Ticket) evidence that established probable cause to

 arrest for the possession of and/or littering of the recovered marijuana.




 1
   Plaintiff’s argument that the jury was free to disregard Detective Crooms’ testimony because he was an interested
 party is puzzling. Indeed, there is no more interested person at the trial than plaintiff, who sought money damages.
 Moreover, plaintiff’s reliance on Kerman v. City of New York is misplaced. There, the Court held that, in the
 context of plaintiff’s request for a new trial pursuant to Fed. R. Civ. P. 59, the jury was free to reject plaintiff’s
 subjective beliefs about purported emotional injuries because plaintiff, and his brother, were interested witnesses.
 374 F.3d 93, 123 (2d Cir. 2004). Here, however, there is no concern as whether Detective Crooms – due to his
 status as an interested witness – subjectively believed there was probable cause to arrest plaintiff because an
 officer’s subjective views about an arrest play no role whatsoever in the probable cause calculus, which is an
 objective test that Detective Crooms clearly established in this action.
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 4 of 13 PageID #: 1051



                As noted in defendants’ original moving papers, plaintiff did not deny that he was

 possessed the marijuana that was undisputedly recovered during his arrest. Therefore, the

 Court’s instruction that the jury was required to determine solely whether there was probable

 cause to arrest plaintiff for criminal possession of marijuana in the fifth degree not only unfairly

 prejudiced Detective Crooms, but also disregarded the applicable law. (See Trial Transcript,

 annexed to the Jaffe Declaration dated July 26, 2019 (ECF No. 87), as Exhibit “A,” at 352-353.)

                Moreover, plaintiff’s trial testimony focused exclusively on whether he smoked

 the marijuana—which he denied. But plaintiff never addressed whether he possessed or littered

 the marijuana. In other words, because plaintiff failed to deny that the recovered marijuana was

 his, the jury could have reasonably believed that he did not smoke, but possessed, the marijuana.

 Based on the Court’s incorrect instruction that the jury was only to decide whether there was

 probable cause to arrest plaintiff for smoking marijuana, the jury was not given the opportunity to

 decide whether plaintiff possessed and/or littered the marijuana cigar—two separate charges that

 are not subsumed by N.Y. PEN. LAW § 221.10— and of which there was unchallenged evidence.

 Thus, as a matter of law, Detective Crooms established probable cause and, as such, the jury’s

 verdict that Detective Crooms did not have probable cause to arrest plaintiff was against the

 weight of the evidence and a miscarriage of justice.

 B.     Defendants are Entitled to Qualified Immunity or a New Trial.

                Defendants are entitled to qualified immunity, or, at the very least, a new trial so

 that special interrogatories regarding the defense can be submitted to the jury.

                First, based on this record, Detective Crooms is entitled to judgment as a matter of

 law under Rule 51 regarding his qualified immunity defense. Detective Crooms had arguable

 probable cause to arrest plaintiff because it was objectively reasonable for Detective Crooms to

 believe, even if mistaken, that plaintiff possessed the marijuana recovered during his arrest.

                                                  2
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 5 of 13 PageID #: 1052



                While plaintiff cites Zellner v. Summerlin, 494 F.3d 344 (2d Cir. 2007), for the

 proposition that the right to be free from a warrantless arrest was clearly established at the time

 of plaintiff’s arrest, that is not the standard. Rather, for a right to be “clearly established,” the

 law must be “‘sufficiently clear’ that every ‘reasonable official would understand that what he is

 doing’” is unlawful. Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). In other words, existing

 precedent must place the lawfulness of the particular conduct “beyond debate.” District of

 Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (citing al-Kidd, 563 U.S. at 741). Here, because

 there is no case law to demonstrate that Detective Crooms’ conduct—arresting an individual

 after he recovered a quantity of marijuana that he observed that individual discard—was

 unconstitutional beyond debate, Detective Crooms is entitled to qualified immunity.

                Second, a new trial is also warranted pursuant to Rule 59 due to the Court’s

 failure to permit defendants to submit special interrogatories to the jury. Plaintiff’s argument

 that defendants did not submit special interrogatories (therefore waiving qualified immunity) is

 wholly misleading. During an off-the-record discussion before the verdict, defendants’ counsel

 requested permission from the Court to submit special interrogatories to the jury and the Court

 denied defendants’ request. Plaintiff’s counsel was present for this request and discussion, all of

 which was memorialized in defendants’ June 26, 2019 letter to the Court. (See ECF No. 82.)

                Had the Court permitted defendants to submit special interrogatories and properly

 instructed the jury on Devenpeck, the jury could have found that Detective Crooms reasonably

 believed, even if mistaken, that plaintiff smoked, possessed, or littered marijuana, which would

 have resulted in defense verdict on this claim. Because the Court denied defendants’ request to

 submit special interrogatories before the jury delivered its verdict, defendants are entitled to a

 new trial.



                                                  3
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 6 of 13 PageID #: 1053



 C.        Plaintiff’s Arrest History Should Have Been Admitted into Evidence.

                  The jury was entitled to be presented with evidence regarding plaintiff’s vast

 arrest history because the plaintiff claimed and the jury was charged on emotional damages.

                  As an initial matter, plaintiff’s opposition fails to contest the well-established case

 law that arrest history is relevant to assessing emotional damages. Instead, plaintiff argues that

 his arrest history was not relevant because he did not testify about his emotional damages. This

 fails to acknowledge that, based on the Court’s instructions, the jury could consider emotional

 damages. Indeed, plaintiff specifically requested in his proposed jury instructions that the Court

 charge the jury on emotional damages. (ECF No. 76, at 8-9.) Moreover, the Court included

 extensive language about emotional damages in its jury charge. (Ex. A, at 360-362, 392-395.)

                  Thus, because the Court precluded defendants from presenting evidence of

 plaintiff’s multiple prior arrests and periods of incarceration, the jury was not able to properly

 assess plaintiff’s emotional damages. Accordingly, defendants were prejudiced and should be

 granted a new trial.

 D.        Jahneiro Plummer’s Arrest was Irrelevant to Plaintiff’s Claims at Trial.

                  The Court erred in permitting plaintiff to submit irrelevant and prejudicial

 evidence related to the arrest of Jahneiro Plummer. Given the extensive discussion regarding

 Mr. Plummer’s arrest, the jury was necessarily confused about what they were being asked to

 decide.

                  The circumstances surrounding Mr. Plummer’s arrest were unrelated to whether

 Detective Crooms believed there was probable cause to arrest plaintiff. Plaintiff’s presentation

 of extensive testimony and documentary evidence at trial regarding Mr. Plummer’s arrest

 essentially required defendants to defend the basis for Mr. Plummer’s arrest even though that

 was not a claim nor was Mr. Plummer a party in this action. Even more troubling was the fact

                                                    4
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 7 of 13 PageID #: 1054



 that Mr. Plummer never appeared at trial as a witness and Mr. Pummer’s arresting officer was

 unavailable to testify—so all of the evidence submitted to the jury pertaining to Mr. Plummer’s

 arrest was hearsay.

                While plaintiff repeatedly argues that Detective Crooms was a qualified witness

 to admit Mr. Plummer’s arrest records as business and/or public records, plaintiff fails to account

 for FED. R. EVID. 602, which states that a witness may only testify about a matter if that

 individual is competent. Detective Crooms was not competent to testify about the circumstances

 underlying Mr. Plummer’s arrest, as he was not Plummer’s arresting officer nor did Detective

 Crooms have a recollection of that arrest; to the contrary, Detective Crooms only had the ability

 to testify about what appeared on the arrest documents and nothing further. This falls far short of

 establishing the threshold for admission of documentary evidence and, notably, plaintiff fails to

 cite to a single case establishing that any police officer may introduce police records at trial,

 regardless of the officer’s competency. As a result, a new trial is warranted.

 E.     Plaintiff’s Counsel’s Misconduct in Closing Argument Unfairly Influenced the
        Jury’s Verdict.

                Plaintiff’s counsel’s summation misconduct also warrants a new trial.         First,

 plaintiff’s counsel’s argument that the marijuana recovered in connection with plaintiff’s arrest

 was planted, and that the officers had easy access to marijuana, had no basis in evidence.

 Neither plaintiff nor his witness, David Saintloth, testified that the marijuana was planted; in

 fact, not a single witness testified that the marijuana was planted. Additionally, counsel’s

 argument in summation that because the officers had made hundreds of marijuana arrests they

 had easy access to marijuana, similarly had no evidentiary basis.         There was no evidence

 whatsoever that could support the inference that officers have easy access to marijuana based on

 having made hundreds of arrests. While Detective Crooms and Officer McDonald testified as to


                                                  5
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 8 of 13 PageID #: 1055



 their experience effecting marijuana arrests, that does not lead to an inference—let alone

 reasonable one—that the officers had “access” to previously vouchered marijuana so that they

 could plant evidence on plaintiff. (Ex. A, at 309.)

                Second, plaintiff’s counsel also misrepresented that the officers received overtime

 in connection with plaintiff’s arrest. Detective Crooms worked a previously scheduled overtime

 tour on May 24th into May 25th because it was his day off. He did not receive any additional

 overtime as a result of this arrest. Additionally, plaintiff’s argument that it was reasonable to

 infer that all the officers were receiving overtime because they were regular partners is not

 supported by any evidence at trial.

                Finally, plaintiff’s counsel’s attempt to minimize the use of words such as

 “victim”, “trauma”, and “immigration” is disingenuous. Plaintiff’s counsel is well aware that, in

 the current political climate regarding victim and immigrant rights, a comment that plaintiff’s

 arrest could potentially impact his immigration status would likely spark a visceral reaction from

 the jury. The trial record, including plaintiff’s testimony, is completely devoid of any evidence

 that plaintiff’s May 25th arrest could have had caused plaintiff immigration issues. In fact,

 immigration was never once mentioned and plaintiff testified that he grew up in East Flatbush,

 Brooklyn. (Ex. A, at 39.) Thus, plaintiff’s counsel’s reference to the fact that this arrest could

 have impacted plaintiff’s immigration status crossed the line from fair to inflammatory.

 Accordingly, a new trial is warranted.

                                             POINT II

                        OFFICER MCDONALD IS ENTITLED TO
                        JUDGMENT AS A MATTER OF LAW

                Plaintiff failed to present evidence at trial that Officer McDonald knew that

 plaintiff was being falsely arrested and had a reasonable opportunity to intervene to stop that


                                                  6
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 9 of 13 PageID #: 1056



 arrest. As such, the jury’s verdict against Officer McDonald for failing to intervene to stop

 plaintiff’s allegedly false arrest cannot stand. Indeed, the false arrest finding should not stand

 and, as such, the claim against Officer McDonald should be dismissed with prejudice.

                Plaintiff’s arguments in opposition largely sidestep this glaring gap in the

 evidence. Instead, plaintiff (without any explanation) calls defendants’ arguments “frivolous,”

 and points to two facts in the record which he asserts support the jury’s verdict against Officer

 McDonald. But neither of those facts, whether viewed in isolation or together, support what

 plaintiff was required to prove to meet his burden on this claim but did not.

                First, plaintiff argues that Officer McDonald’s presence at time of plaintiff’s

 arrest supports the jury’s finding. But an officer’s mere presence at the scene of arrest—even if

 it was effected without probable cause—is not itself sufficient to prove that that officer was

 aware of the false arrest and had an opportunity to stop it. See, e.g., Conroy v. Caron, 275 F.

 Supp. 3d 328, 354 (D. Conn. 2017)(recognizing that an “officer’s mere presence at the scene is

 not enough to establish liability for a failure to intervene”); Rodriguez v. City of New York, No.

 10 CV 9570 (PKC), 2012 U.S. Dist. LEXIS 66548, at *14 (S.D.N.Y. May 11, 2012) (“[T]he

 mere fact that [an officer] was present for the entire incident does not, on its own, establish that

 he had either awareness of [a constitutional violation] or an opportunity to prevent it.”). And no

 reasonable inference can be drawn from Officer McDonald’s presence at plaintiff’s arrest since,

 even plaintiff stated that Officer McDonald was simultaneously arresting another person. (Ex. A,

 at 48-49.)

                Second, plaintiff points to the fact that Officer McDonald input the police

 paperwork for plaintiff’s arrest. But it is well settled that an officer is entitled to rely on

 information relayed by another officer, even if the information later turns out to be mistaken or



                                                  7
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 10 of 13 PageID #: 1057



 incorrect. Cooperstein v. Procida, No. 00 CV 2642 (JM), 2001 U.S. Dist. LEXIS 7785, at *13

 n.3 (E.D.N.Y. June 4, 2001) (relying the fellow officer rule to grant summary judgment on

 claims of false arrest and malicious prosecution to an officer who was not present for an arrest

 and completed police paperwork in reliance on information provided by the arresting officer).

 Here, Officer McDonald testified that he received the information that he input into the arrest

 paperwork from Officer Crooms—and he was entitled to rely upon that information. (Tr., at

 246:21-24.) Most importantly, even when taken together, the facts on which plaintiff relies do

 not support an inference—let alone prove—that Officer McDonald knew about plaintiff’s

 alleged false arrest and could stop it. Sanders v. City of New York, No. 12 CV 113 (PKC)(LB),

 2015 U.S. Dist. LEXIS 42698, at *60 (E.D.N.Y. Jan. 7, 2015) (dismissing failure to intervene

 claim after plaintiffs did “not present[] any evidence that [the officer] was aware that plaintiffs

 were being arrested . . . without probable cause.”)

                Finally, as set forth above in Point I(B), Detective Crooms is entitled to qualified

 immunity on plaintiff’s false arrest claim, or, alternatively, a new trial based on the Court’s

 failure to submit special interrogatories to the jury. Since the jury found that Officer McDonald

 failed to intervene to prevent plaintiff’s false arrest claim, Officer McDonald is therefore entitled

 to the same relief—qualified immunity or a new trial. As a result, because plaintiff failed to

 carry his burden on his failure to intervene claim, the Court should enter judgment in Officer

 McDonald’s favor or, alternatively, grant him a new trial.

                                             POINT III

                        THE   JURY’S COMPENSATORY  AND
                        PUNITIVE DAMAGES AWARDS SHOULD
                        BE REDUCED

                Plaintiff’s compensatory damages award should be vacated or reduced.               As

 explained in defendants’ original moving papers, at trial, plaintiff did not present any evidence

                                                  8
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 11 of 13 PageID #: 1058



 regarding any emotional damages. (Defs.’ Mem. at 31.) Plaintiff likewise did not present any

 evidence of physical damages apart from his shoulder injury, which solely related to his

 excessive force claim. (Defs.’ Mem. at 31.) As such, the only evidence upon which the jury

 could base its compensatory damages award was plaintiff’s time in custody of two-and-a-half-

 hours.

                In arguing that the compensatory damages award should not be disturbed, plaintiff

 now claims that he may recover for his physical injury. Plaintiff argues that “the jury could have

 determined that defendants caused [plaintiff] pain during the arrest, which continued while he

 was being held . . . .” (Pl.’s Mem. at 21.) Plaintiff’s argument, if credited, would allow him to

 recover damages for a claim that the jury rejected, i.e., his excessive force claim. In other words,

 plaintiff’s position would permit double-recovery, allowing plaintiff to recover the same

 damages for two separate claims. The Second Circuit has rejected this approach. See Dancy v.

 McGinley, 843 F.3d 93, 113 (2d. Cir. 2016).

                Moreover, the cases on which plaintiff relies to argue that the compensatory

 damage award here is appropriate are not applicable. Indeed, this Court in Alla v. Verkay upheld

 an award of $300,000 in part because plaintiff “experienced physical pain from his injuries”

 during that time, as well as “emotional distress from his general terror, humiliation, and fear of

 being raped.” 979 F. Supp. 2d 349, 372 (E.D.N.Y. 2013). But no such evidence of physical pain

 or emotional distress was presented to this jury. Similarly, the Court in Graham v. City of New

 York upheld a verdict of $150,000 on a false arrest claim because, in addition to evidence

 concerning plaintiff’s loss of liberty, there was evidence of “minor physical pain and injury” and

 “past and future emotional harm, including fear, panic and humiliation.” 128 F. Supp. 3d 681,

 715 (E.D.N.Y. 2015). Since there was no such evidence here, and the jury wholly rejected



                                                  9
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 12 of 13 PageID #: 1059



 plaintiff’s excessive force claim finding for defendants, a reduction of the compensatory

 damages award is warranted at the very least.

                Plaintiff’s punitive damages award should also be vacated or reduced. Contrary

 to plaintiff’s argument, defendants did not waive their argument that the punitive damages award

 was unsupported by the evidence.         First, in submitting their jury instructions, defendants

 expressly stated that “the jury should not be instructed on punitive damages” and that “no

 rational jury could find punitive damages against the defendants in this case.” (See ECF No. 74,

 at 17 n.45.) Second, defendants’ oral motion pursuant to Rule 50(a) articulated that “on the

 record that’s been presented in this case no reasonable jury could find in plaintiff's favor on any

 of his claims”—which necessarily includes his claim for punitive damages. (Ex. A, at 267-268.)

 Third, and most importantly, the Court expressly reserved ruling on the question of whether

 punitive damages were supported in this case. In addressing the proposed jury charge, the Court

 stated to plaintiff: “ . . . I guess you will have your punitive damage charge. I’m not going to

 make any rulings as to whether or not there’s a basis for it or not, but we will see what the jury

 says first, okay?” (Ex. A, at 262.) As such, this Court can—and should—vacate the punitive

 damages award because it is in not supported. See Collado v. City of New York, No. 11 Civ.

 9041 (DC), 2019 U.S. Dist. LEXIS 144154, at *27-*29 (S.D.N.Y. Aug. 23, 2019) (vacating $10

 million punitive damages award because the Court did not believe that punitive damages are

 warranted in the circumstances presented . . . .”)

                As such, for the reasons set forth in defendants’ original moving papers,

 plaintiff’s punitive damages award should be vacated or reduced.




                                                  10
Case 1:16-cv-03977-FB-SJB Document 90 Filed 09/09/19 Page 13 of 13 PageID #: 1060



                                           CONCLUSION

                 For the foregoing reasons, defendants respectfully request that the Court set aside

 the verdict and grant a new trial as to Detective Crooms, grant judgment as a matter of law to

 Officer Christopher McDonald, or, at the very least, a new trial, or, alternatively grant remittitur.


 Dated:         September 9, 2019
                New York, New York


                                                GEORGIA M. PESTANA
                                                Acting Corporation Counsel
                                                   of the City of New York
                                                Attorney for Defendants
                                                100 Church Street
                                                New York, New York 10007
                                                (212) 356-2413
                                                pdepaul@law.nyc.gov

                                                By:            /s/

                                                       Philip R. DePaul
                                                       Senior Counsel




                                                  11
